DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
This Office Action is in response to Remarks filed June 18, 2021.
Claim 14 is withdrawn in view of previous restriction filed.
Withdrawn Claim 14 has been amended.
No claims have been added.
Claims 1-14 are pending and claims 1-13 have been examined.
This action is Non-Final.








ACKNOWLEDGMENT OF ISSUES RAISED BY THE APPLICANT
Response to Amendment
Applicant’s arguments with respect to the restriction of claims 1-13 and 14 have been fully considered but are not persuasive. 

As required by M.P.E.P. § 707.07(f), a response to these arguments appears below.

RESPONSE TO ARGUMENTS
With respect to Applicant traversal directed to burden requirement of restriction, Examiner respectfully disagrees. Applicant's election with traverse of claims 1-13 and 14 in the reply filed on June 18, 2021 is acknowledged.  The traversal is on the ground(s) that burden does not exist in view of the fact that searches are performed electronically, and only require a few additional CPC searches.  This is not found persuasive because it fails to address the complete scope of burden addressed in restriction.

Examiner respectfully submits searching is more than merely entering search strings / CPCs, and involves review of said electronic CPC searches. Furthermore, Applicant argument implies searching is only with respect to a “few” subclasses and ignores that searches extend across more than mere CPC searches, and may include text searches amongst more than one database (e.g., NPL, Patent, white-paper databases). It is clear in view of Figs. 6-7 and ¶¶35-36 that the invention of claim 14 is related as a sub-combination of claims 1-13, where the subcombination includes a consultation unit for presenting financial product information 

The requirement is still deemed proper and is therefore made FINAL.

While the restriction is maintained, Examiner notes if all the claims directed to the elected invention are eventually in condition for allowance (in further examination, as the claims are not allowable in their present form1), the nonelected invention(s) will be considered for rejoinder, per §821.04 MPEP guidance.

Specification
The disclosure is objected to because of the following informalities: Acronym is never elucidated.  The specification fails to identify what acronym “CB” in “CB rating information” stands for. Appropriate correction is required.

Claim Objections
Claims 1, 11, and 12 are objected to because of the following informalities:  grammatical issue. Specifically, they recite: “to assess whether to fall within”. Examiner notes that this is  

Claims 3, 5, and 7-8 are also objected to because they include reference characters which are not enclosed within parentheses.  Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).

Lastly, claim 11 is further objected to because of the following informalities:  incorrect capitalization. Specifically, claim 11 recites multiple instances of “Of” incorrectly.  Appropriate correction is required. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


This application includes one or more claim limitations in the independent claims that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder (units) that is coupled with functional language (configured to collect/generate/assess) without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are, with respect to independent claims 1, and 12: 

an information collection unit configured to collect communication information of a user who has a record of communication non-payments;

a first assessment unit configured to generate first assessment factors using the communication information, and to assess whether the user falls within a delinquent type using the first assessment factors; (mutatis mutandis with respect to second, third, and fourth assessment units)

and a credit rating assessment unit configured to generate a non-payment type assessment model of the user using the first assessment factors to fourth assessment factors, and to assess a credit rating of the user based on the non-payment type assessment model, 

(Examiner notes the same applies to the limitations of “apparatus for providing credit assessment information” in the preamble, mutatis mutandis).

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:


(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Based upon consideration of all relevant factors with respect to the claims as a whole, claims 1-13 are determined to be directed to an abstract idea. The rationale for this determination is explained below:

Claims 1-13 recite as a whole a method of organizing human activity because the claims recite a method of providing credit assessment information, comprising: collecting communication information of a user who has a record of communication bill non-payments; generating first assessment factors using the communication interface to assess whether the user falls in the delinquent type using the first assessment factors, generating second assessment factors using communication information to assess whether the user falls within a user type of a high probability of  voluntary payment using the second assessment factors; generating third assessment factors using the communication information to assess whether the user falls within a type of user who has resolved the communication bill non-payments in a short period of time by using the third assessment factors; generating fourth assessment 

This judicial exception is not integrated into a practical application. The claims as a whole merely describe how to generally apply a computer and collection / credit rating / assessment units (See MPEP 2106.05(f))2. Additionally, data gathering via unit (i.e., computer) is insignificant extra pre-solution activity (See MPEP 2106.05(g)). Simply implementing the abstract idea on the aforementioned generic apparatus and “units” is not a practical application of the abstract idea. Accordingly, even in combination, these additional elements do not 

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As previously discussed, the claims as a whole merely describe how to generally apply an apparatus (e.g., generic computer) with generic assessment units (e.g., generic computer components). For the step of data gathering considered extra-solution, this has been further evaluated here and determined to be well-understood, routine, and conventional activity in the field. The specification does not provide any indication that the data gathering is anything other than generic data gathering, and the TLI Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48; court decisions (MPEP 2106.05 (d)(II)) indicate that a computer gathering information is well-understood, routine, and conventional function when claimed at a high level of generality, as it is here.  Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e. an inventive concept) to the abstract idea. For these reasons the claims are not patent eligible.

The dependent claims have been given the full analysis including analyzing the additional limitations both individually and in combination as a whole. The dependent claims, when analyzed both individually and in combination, are also held to be patent ineligible under 35 U.S.C. 101 because of the same reasoning as above and the additional recited limitations fail to establish that the claims are not directed to an abstract idea. The additional limitations of the dependent claims when considered individually and as an ordered combination do not 


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):  
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.


With respect to independent claims 1, 11, and 12, claim limitations “unit … configured to collect/generate” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification fails to ever disclose any corresponding structure, material, or acts for performing the claimed function, and there is no clear linkage between the term “unit” mutatis mutandis).

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:

(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Furthermore, with respect to claims 1, 11, and 12, they recite: “a short period of time”. Examiner notes the term "short" in the aforementioned claims is a relative term which renders the claim indefinite.  The term "short" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention, as short is a relative term.

Claims 2-10, and 13 are rejected by virtue of dependency upon the aforementioned unclear/rejected claims 1, and 12 for both reasons above. 

Furthermore, with respect to claim 5, it is unclear as to what “CB rating information” is, since there is no recitation within the specification elucidating what it is. This is exacerbated by the lack of explanation on what the “CB” of the “CB rating information” is intended to stand for, 

Claim 6 is also rejected by virtue of dependency upon the aforementioned unclear/rejected claim 5.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Non-Patent literature, “MobiScore: Towards Universal Credit Scoring from Mobile Phone Data” to 3 in further view of “Moving Beyond Credit Scores — Using Telecom Data to Lend to Underserved Communities” to Halder4, in further view of United States Application Publication No.  US-20130346284-A1 to Stubbs (“Stubbs”), in further view of US-5983097-A to Kakinuma, in further view of United States Application Publication No.  US-20170039637-A1 to Wandelmer (“Wandelmer”).

With respect to claim 1, Mobiscore discloses: An apparatus (Mobiscore implicitly closes a machine / computing device (i.e., apparatus) per nature of how disclosed method is performed. See page 196 of Mobiscore disclosing the Mobiscore technique implemented via machine learning methods. I.e., machine learning requires a processing apparatus (e.g., computer) by definition) for providing credit assessment information (abstract of Mobiscore) comprising:

an information collection unit configured to5 collect communication information (mobile phone usage data, abstract of Mobiscore) of a user who has a record of communication non-payments; (In view of §3.0 of Mobiscore disclosing that data was gathered (page 198), and it being used in a machine learning method (See page 196 of Mobiscore, §3, “Dataset”, it is silently disclosed that an information collection unit3 was used for the implicitly disclosed computing device that contains the machine learning code, since the machine 

a first assessment unit configured to generate first assessment factors (§4.1, feature extraction, of Mobiscore, pages 199-201) using the communication information, 

and to assess whether the user falls within a delinquent type (Default @ 30, and, Default@90) using the first assessment factors; Examiner notes that one of ordinary skill in the art understands “arrears”, when applied in the context of Mobiscore’s disclosure, refers to a circumstance where a borrower is late or overdue on a payment, which is synonymous with delinquency6,7. 

(§3.2, “Financial dataset”, pages 198-199 of Mobiscore discloses, “For each customer” (of dataset used in machine learning), the amount pending balance and the days in arrears of payment are analyzed, and results in identification/classification of two different categorizations of delinquency (Default @ 30, and, Default@90);(Alternatively, §5, 

wherein the first assessment factors comprise [:]
the number of subscription lines, (“Line quantity”, Table 2, Page 201 of Mobiscore)
and an activation period, (“month elapsed since activation”, Table 2, Page 201 of Mobiscore)

wherein the first assessment unit generates a first assessment index (§4, “Methodology” on page 199 of Mobiscore) using the [following factors]:
the number of subscription lines, (“Line quantity”, Table 2, Page 201 of Mobiscore)
and the activation period, (“month elapsed since activation”, Table 2, Page 201 of Mobiscore)

and wherein the first assessment index is used to assess whether the user falls within the delinquent type. (Examiner interprets index may include a probability / score).

(§4, “Methodology” on page 199 of Mobiscore discloses assessment of probability of default (i.e., delinquency) in view of §3.2, “Financial dataset”, pages 198-

We use two default definitions which are common in the financial domain, as described in Sec. 3: Default @30, and Default @90. Default @30 includes all customers with six or more months of credit card use (only the first six are used to generate their ground truth). This subset had 55, 000 users, with a positive sample rate of 19.6%. Default @90 considers customers with nine or more months of credit card use. This subset of the population accounted for 30, 000 users, with a lower 12.7% rate of positive samples. Given the unbalanced nature of the ground truth, we used the following two metrics to evaluate classification performance: Average Precision, which refers to the area under the precision-recall curve, and AUCROC, which refers to the area under the Receiver Operating Characteristic curve and provides information about the ability of the trained models to rank users according to their probability of default. Ranking customers allows to cluster them in different risk groups (e.g. low risk, medium risk, high risk) and make different decisions for each group. For example, lower interest rates could be applied to the low risk group given their increased financial reliability. For this reason, AUCROC is a commonly used performance metric in the credit scoring literature [18]. 

a[n][…] assessment unit configured to generate second assessment factors (Note other assessment factors of Mobiscore) using the communication information (dataset), 

and to assess whether to fall within a user type of a high probability of […] payment using the second assessment factors; (See mapping for the similar limitations above (mutatis mutandis));(Examiner notes the ordering of factors into different groups (i.e., first, second, third, etc.) is immaterial as it is only a logical distinction).

a […] assessment unit configured to generate third assessment factors using the communication information, and to assess whether to fall within a type of user who has resolved the communication non-payments in a short period of time using the third assessment factors; (Table 3 of Mobiscore, on page 204. Examiner interprets 2 weeks as a short period of time, of which the machine learning model determines likelihood of being resolved);(with respect to grouping of factors, Examiner respectfully maintains it is immaterial to the system, as it is merely a semantic distinction).

 and a credit rating assessment unit  configured to generate a non-payment type assessment model (supervised machine learning) of the user using the first assessment factors to fourth assessment factors, (Tables 1-2 of Mobiscore, page 201).

and [credit rating assessment unit] to assess a credit rating of the user based on the non-payment type assessment model, (Examiner interprets the probability of default as a credit rating. See §5, “Experimental results”, of Mobiscore)

Mobiscore fails to disclose one of the factors (e.g., features of Mobiscore) includes the number of SIM card device replacements.

However, Halder implicitly discloses: SIM card device replacement as a factor indicative of credit risk: (Page 4 of Halder discloses changing/swapping (i.e., replacing) SIM cards often / too many times is indicative of fishing for sign-on bonuses, and is accordingly indicative or a less creditworthy individual).

In view of Halder disclosing magnitude of SIM card replacement as a factor of creditworthiness, it would have been rendered obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to include a SIM card replacement feature, resulting in the machine learning of Mobiscore to incorporate the feature for determination of credit scoring of individuals (i.e., to generate the assessment index), in order to advantageously, optimize the machine learning function of Mobiscore, and to advantageously be able to account for signals that are indicative of sign-up bonus fishing (page 4 of Halder).

Mobiscore in view of Halder fails to disclose one of the factors (e.g., features of Mobiscore) includes number of SIM card activations, despite it being arguably inherent in view of Halder.

Arguendo, Stubbs discloses number of SIM card activations as a factor indicative of credit risk: (Table 1, “Number of SIM cards for given mobile operator” variable of Stubbs, in further view of ¶¶21-23, 25 of Stubbs disclosing that the variables are for credit default scoring using logistic regressions).

Accordingly, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have the apparatus of Mobiscore in view of Halder include a number of SIM card activations factor in credit scoring, resulting in factor to include the number of SIM cards activated for a given mobile network operator, in order to advantageously increase accuracy of the output of the machine learning solution of Mobiscore in view of Halder (i.e., is used as a factor to generate the assessment index), by accounting for more possible features as input into machine learning model. 

Furthermore, Mobiscore in view of Halder and Stubbs fails to disclose one of the factors (e.g., features of Mobiscore) includes the number of suspensions. (Examiner interprets this is with respect to the phone line). 

However, Kakinuma suggests a number of suspensions as a factor indicative of credit risk: (Col 2, lines 3 -6 of Kakinuma discloses suspension of service charges due to arrears of service charge payments).

Accordingly, in view of disclosure of Kakinuma, it would have been rendered obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention that a factor of credit scoring could include the number of phone line suspensions, since they’re often indicative of an inability to pay, resulting in input features of Mobiscore in view of Halder and Stubbs to include a number of suspensions factor, in order to advantageously account for other indicators of propensity to default on payments (i.e., using factor to generate the assessment index / score).

Mobiscore in view of Halder, Stubbs, and Kakinuma fail to disclose: generate fourth assessment factors using the communication information, and to assess whether an attitude of the user falls within a positive attitude or a negative attitude using the fourth assessment factors; and determination that the probability of payment involves if it’s voluntary.

However Wandelmer discloses, generate fourth assessment factors using the communication information, and to assess whether an attitude of the user falls within a positive attitude or a negative attitude using the fourth assessment factors; (Fig. 1 in further view of ¶¶12, 18 Wandelmer discloses collection of Telco information which is subsequently analyzed to determine data variables (i.e., features / factors / communication patterns) which 

Determination that the probability of payment involves if it’s voluntary. (Abstract of Wandelmer discloses the determination including a both a fraud score and a default risk score (i.e., tries to find measures of those that are willing to pay, but cannot pay, contrastingly to a fraud score, where there is not intent to repay)).

Accordingly, it would have been rendered obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to include psychometrics measures indicating positive or negative attitudes to the machine learning algorithm of Mobiscore in view of Halder, Stubbs, and Kakinuma, resulting in device of Mobiscore in view of Halder, Stubbs, and Kakinuma to incorporate the assessment factors of Wandelmer, in order to advantageously account for psychometric measures in credit default prediction, reasonably increasing accuracy of the machine learning model. Examiner further notes it is advantageous to combine the technique of providing both score types as Wandelmer, in order to advantageously be able to parse out people who are unwilling to pay, compared to people unable to pay.

Furthermore, Mobiscore in view of Halder, Stubbs, Kakinuma, and Wandelmer disclose the claimed invention except for incorporating multiple “units” (e.g., third / second / third assessment units). However, it is within the grasp of one of ordinary skill in the art at the time the invention was made to be able to separate the units, since it has been held that Nerwin v. Erlichman,' 168 USPQ 177, 179. 

With respect to claims 11 and 12, they are rejected under the same rationale as claim 1 (above), mutatis mutandis. 

Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over Mobiscore in further view of Halder, Stubbs, Kakinuma, and Wandelmer, as applied in parent claim 12, in further view of United States Application Publication No.  US-20200074099-A1 to Felice-Steele (hereinafter, “Steele”).

With respect to claim 13, Mobiscore in view of Halder, Stubbs, Kakinuma and Wandelmer fails to explicitly teach, however, Steele teaches: wherein the financial product recommendation unit recommends the financial products provided by an affiliated financial company to the user. (¶178 of Steele)

Accordingly, it would have been rendered obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate recommendation to financial companies pertaining to the user of Steele with the system/method of Mobiscore in view of Halder, Stubbs, Kakinuma and Wandelmer, in order to advantageously prevent the financial institution from experiencing default.

Examiner’s Note
Examiner, in view of Prior art of record, fails to see one or more references, either alone or in combination, render obvious claims 2-10. Examiner notes that these claims have not overcome the §101, §112(a), and §112(b) rejections.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Non-Patent literature, “Predicting Personality Using Novel Mobile Phone-Based Metrics” to Montjoye8 disclosing, attitude measures based on Telcom data. (Table 1, page 53 of Montjoye in further view of Page 54, ¶1, §3.2, “Metrics” (pages 50-51), §3.4, “Class Prediction”, and Fig. 1 of Montjoye discloses an assessment unit (i.e., a model) determining positive / negative attitudes (e.g., extraversion / neuroticism) based on telephone data factors).

Non-Patent literature, “The value of big data for credit scoring: Enhancing financial inclusion using mobile phone data and social network analytics” to Oskarsdottir9, disclosing credit scoring estimations using telcom data (abstract, title, Fig. 3).

Non-Patent literature, “Phone-based Metric as a Predictor for Basic Personality Traits” to Mollgard10, disclosing phone-based metrics to assess personality traits (abstract), similar to Montjoye.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A MALKOWSKI whose telephone number is (313)446-6624.  The examiner can normally be reached on Monday - Friday 9:30AM-7:00PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on (571) 270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/M.A.M./Examiner, Art Unit 3695                                                                                                                                                                                                        

/RYAN D DONLON/Supervisory Patent Examiner, Art Unit 3695                                                                                                                                                                                                        August 2, 2021


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 This is in view of §101, 112(a), 112(b), rejections, below.
        2 Examiner interprets the “units” may include generic computer components and/or instructions to realize claimed steps, specifically in view of lack of specification details about the “units”.
        3 See PTO 892 reference U on first page
        4 See PTO 892 reference V on first page
        5 Examiner interprets “units” may include software, software libraries, firmware, hardware, or any other computer / software related implementations that could realize subsequent functional recitations. 
        
        6 Investopedia states: “the term "delinquent" commonly refers to a situation where a borrower is late or overdue on a payment, such as income taxes, a mortgage, an automobile loan, or a credit card account”. See PTO 892 reference Won first page.
        
        7 Examiner further notes Investopedia states: “Arrears is a financial and legal term that refers to the status of payments in relation to their due dates. The word is most commonly used to describe an obligation or liability that has not received payment by its due date. Therefore, the term arrears applies to an overdue payment”. (Arguendo, if not precisely “synonymous”, Examiner respectfully maintains the term arrears indicates delinquency). See PTO 892 reference X on first page
        8 See PTO-892 reference “U” on second page
        9 See PTO-892 reference “V” on second page
        10 See PTO-892 reference “W” on second page